Appeal from an order of the Special Term of Supreme Court, Albany county, filed in the Rensselaer county clerk’s office on June 5, 1940. The order appealed from denies the motion of the defendant Conlen for a change of place of trial from Rensselaer county to Albany county, and instead changes the place of trial to Saratoga county. The action was originally brought in Rensselaer county, which was not a proper county. The defendant-appellant moved for a change of venue to a proper county, and may insist that the venue be changed to the county selected. The order appealed from should be reversed and the place of trial of this action changed to Albany county. Order reversed, with ten dollars costs and disbursements, and venue changed to Albany county. Hill, P. J., Bliss, Heffernan, Schenck and Poster, JJ., concur.